Citation Nr: 1704623	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-19 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome prior to August 20, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1998 to September 1998.

This matter comes to the Board of Veterans Appeals Board on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an August 2012 rating decision of the RO in New York, New York.   The Board remanded the claims in October 2013, and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Regarding the claim for residuals of a head injury, the Veteran's service treatment records (STRs) reflect that there may be additional outstanding pertinent evidence.  Specifically, the Veteran's August 1998 neurological consultation note indicates that the Veteran had multiple institutionalizations for psychiatric-related issues prior to service, to include drug and alcohol detox in New York, psychiatric hospitalization in Long Island, New York, and drug and alcohol rehabilitation in Pennsylvania.  These records, as well as an addendum medical opinion, should be sought on remand, as the October 2016 VA medical opinion is inadequate.  Additionally, as the April 2015 VA medical opinion addressing the Veteran's headaches is inadequate, another opinion on this facet of his claim is required.  

Regarding the knees, a new examination is required to comply with the requirements of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Any outstanding VA and private records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the file.


2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, to include:

(a) records of multiple institutionalizations for psychiatric-related issues prior to service, to include:
   (1) drug and alcohol detox in New York;
      (2) psychiatric hospitalization in Long Island; and
      (3) drug and alcohol rehabilitation in Pennsylvania.
(b) any updated records considering residuals of a head injury; and
(c) any updated records concerning the knee disabilities.

3.  Then obtain an addendum opinion from the April 2015 VA examiner as to the nature and etiology of the Veteran's headaches.  No additional examination is necessary, unless the examiner determines otherwise.  After reviewing the claims file, to include any pre-service records obtained as a result of this remand, please address the following:

(a) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's headache disability existed prior to active service?  Please note that the Veteran's report of headaches prior to service, alone, will not meet this onerous evidentiary standard.

(b) If the answer to question (a) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing headache disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?

(c) If the answer to question (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disability had its onset in service or is otherwise related to service, to include as a result of the July 1998 head injury and subsequent report of headaches?  

Please include a robust rationale for all opinions expressed.  If you cannot render an opinion without resorting to speculation, please explain why this is so.

4.  Then obtain an addendum opinion from the October 2016 VA examiner as to the nature and etiology of the Veteran's psychiatric disability.  No additional examination is necessary, unless the examiner determines otherwise.  After reviewing the claims file, to include any pre-service records obtained as a result of this remand, please address the following:

(a) Please explain why a diagnosis of anxiety disorder is not warranted, in light of the August 2012 report of E.J.B., Ph.D.

(b)  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's psychiatric disability existed prior to active service?  Please discuss the medical evidence supporting your conclusion (note that any reported history from the Veteran, alone, will not meet this onerous evidentiary standard).

(b)  If the answer to question (a) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?

(c) If the answer to question (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability:
(1) had its onset in service;
(2)  was superimposed upon his diagnosed personality disorder during service; or
(3) is otherwise related to service, to include as a result of the July 1998 head injury and the August 1998 notation of adjustment disorder with disturbance of conduct?  

Please include a robust rationale for all opinions expressed.  If you are unable to render an opinion without resorting to speculation, please explain why this is so.

5.  Then schedule the Veteran for a VA examination to determine the current severity fo the Veteran's bilateral knee disabilities.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

6.  After completing the requested actions, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2016).

